 

Case 3:21-cr-01804-CAB Document 22 Filed 07/30/21 PagelD.75 Page 1 of1

 

     

 

 

 

 

 

28

 

 

 

 

 

1
2
; FILE
4 a
5 JUL 8 0 2021
CLERK, US. DISTAIC
6 SOUTHERN DISTAICE DF CAlRORNA
_ BY DEPUTY
i
g UNITED STATES DISTRICT COURT
9 SOUTHERN DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA, Case No, 21-CR-01804-CAB
il Plaintiff, .
ORDER AND JUDGMENT ON GOVERNMENT
12 Vv. MOTION TO DISMISS INFORMATION
13 GARRETT CARL TUGGLE (2),
14
Defendant.
15
16 Based upon the Unopposed Motion of the United States, and good
+7 |pcause appearing therefor, IT IS HEREBY ORDERED that the Information in
18 {)Case Number 21-CR-1804 shall be dismissed without prejudice.
19 IT IS SO ORDERED.
20
21 DATED this 30™ day of July, 2021.
22 ,
23 (ee
24 HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE
25 .
26
27

 

 

 
